Case 1:18-cv-06369-MKB-PK Document 24 Filed 01/18/19 Page 1 of 3 PageID #: 1247
                                                          U.S. Department of Justice


                                                          United States Attorneys
                                                          Eastern District of New York
                                                          Northern District of Georgia

                                                          January 18, 2019

 Honorable Margo K. Brodie
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

         Re:     United States v. UBS Securities LLC, et al., No. 18-CV-6369 (MKB/PK)

 Dear Judge Brodie:

         The United States respectfully submits this letter in response to Defendants UBS Securities
 LLC, UBS AG, Mortgage Asset Securitization Transactions, Inc., and UBS Real Estate Securities,
 Inc.’s (together, “UBS”) January 11, 2019 letter (ECF No. 23) seeking leave to file a motion to
 dismiss this action.

          The United States’ Complaint (ECF No. 1) alleges that UBS violated the Financial
 Institutions Reform, Recovery, and Enforcement Act, 12 U.S.C. § 1833a (“FIRREA”), by
 knowingly making false statements to investors in connection with the issuance of 40 residential
 mortgaged-backed securities (“RMBS”) between 2006 and 2007 (the “Subject Deals”). The
 Complaint seeks the imposition of civil penalties for violations of the predicate offenses of 18
 U.S.C. §§ 1341 (mail fraud), 1343 (wire fraud), 1344 (bank fraud), 1005 (fraudulent benefit from
 a transaction with a financial institution), and 1014 (making false statements to influence actions
 of certain financial institutions). The United States ultimately must prove its case by a
 preponderance of the evidence. See 12 U.S.C. § 1833a(f).

          As detailed in the Complaint, UBS knew that significant numbers of the loans backing the
 40 Subject Deals did not comply with loan underwriting guidelines that were designed to assess
 borrower ability to repay. UBS also was aware that a significant number of the loans were not
 originated in accordance with applicable law. UBS knew of these facts because it had conducted
 “due diligence” reviews of the loans before it marketed, securitized and sold the loans in RMBS
 to a broad array of investors, including federally-insured financial institutions. Although UBS
 knew of these facts, it did not disclose them to investors. Instead, UBS knowingly made false
 statements in offering documents about the true characteristics of the loans—information that was
 critical to informed decision-making by investors. See, e.g., Compl. ¶¶ 115-19. In all, UBS’ fraud
 permeated the 40 Subject Deals and resulted in many billions of dollars of investor losses. The
 United States seeks a penalty commensurate with this conduct. 1

         1
          FIRREA authorizes the Court, in its discretion, to impose a civil penalty up to the amount of the
 “gain” or “loss” experienced by any “person” in connection with a violation of the statute’s predicate
 offenses. 12 U.S.C. § 1833a(b)(3)(A); see also United States v. Countrywide, 33 F. Supp. 3d 494, 501
Case 1:18-cv-06369-MKB-PK Document 24 Filed 01/18/19 Page 2 of 3 PageID #: 1248
 Page 2




         Evidence of UBS’ Fraudulent Conduct Is Overwhelming: The evidence of UBS’ liability
 under FIRREA is overwhelming and meticulously detailed in the Complaint, which comprises 302
 pages, including nearly 100 pages of tables concerning the Subject Deals. This includes citations
 to specific, loan-level information that contradicts key representations UBS made to investors.
 The Complaint also cites communications evidencing UBS’ knowledge that key representations
 for each Subject Deal were false, 2 identifies the UBS RMBS team that securitized the Subject
 Deals, and details how the UBS employees across this team shared information within UBS and
 reviewed offering documents while knowing that the representations made therein were materially
 false. See, e.g., Compl. ¶¶ 5, 23, 24, 75, 111-14, 137, 144, 158, 167, 171, 175, and 180.

         UBS’ Arguments Are for Trial, Not the Pleadings Stage: UBS essentially asks the Court
 to disregard the presumed truth of the United States’ well-pleaded allegations and instead adopt
 UBS’ own narrative, which purportedly absolves UBS from any wrongdoing and, indeed, portrays
 UBS as a victim. For example, UBS claims that it lost money during the financial crisis in
 connection with unspecified “mortgage-related investments.” ECF No. 23 at 2. From this, UBS
 concludes that, as a matter of law, it could not have acted with requisite intent to defraud when it
 made materially false statements to its RMBS investors. Id. This alternative narrative has no place
 in a motion to dismiss in which the United States’ allegations are to be accepted as true. That said,
 the narrative is absurd on its face. The fact that a defendant who has allegedly committed fraud
 may have lost money does not mean that it did not act with the requisite fraudulent intent when
 engaging in transactions with others. Moreover, UBS cannot say that it actually intended to share
 the risk of the Subject Deals at issue in this case with investors. As alleged in the Complaint, it is
 indisputable that, with respect to the Subject Deals, UBS’ “business model” was to offload all risk
 onto others. See Compl. ¶¶ 28, 110.

         The United States Is Not Required to Allege That UBS Intended Others to Lose Money:
 UBS also argues that it could not have acted with requisite fraudulent intent because it did not sell
 the Subject Deals “knowing those loans would default.” See ECF No. 23 at 2. In other words,
 UBS erroneously claims that, to survive dismissal, the Complaint must allege that UBS intended
 for others to lose money. Id. This is not what is required under FIRREA or any of its predicate
 statutes. The United States is not required to allege that UBS intended for the Subject Deals, or
 for investors in those deals, to lose money. Instead, the United States must only allege, as it has
 here, that UBS knowingly withheld from investors the facts necessary for them to make informed
 economic decisions about their investments. See, e.g., United States v. Binday, 804 F.3d 558, 579




 (S.D.N.Y. 2014) (Rakoff, J.), rev’d on other grounds, 822 F.3d 650 (2d Cir. 2016) (analyzing FIRREA
 penalty provisions).
          2
            This includes, for example, communications showing that UBS’ own lawyers warned it that
 disclosures in one deal were false before closing; an acknowledgement by a UBS trader that certain loans
 in the Subject Deals were “quite possibly better than little beside leprosy spores;” and a complaint by a
 UBS employee to the head of UBS’s RMBS business that he was “really concerned [about the] ‘lack of
 right and wrong — aka ethics’ — ie. [sic] Lying is ok.” Compl. ¶¶ 5, 29.
Case 1:18-cv-06369-MKB-PK Document 24 Filed 01/18/19 Page 3 of 3 PageID #: 1249
 Page 3


 (2d Cir. 2015); United States v. Carlo, 507 F.3d 799, 802 (2d Cir. 2007). Whether UBS was
 “blindsided” by the financial crisis of 2008 is simply not relevant to this case. 3

         Rule 9(b): UBS’ challenge to the sufficiency of the pleading with respect to its fraudulent
 intent is meritless. The Complaint is a highly-detailed pleading with allegations that more than
 satisfy particularity requirements. See Fed. R. Civ. P. 9(b) (“requires a plaintiff to “state with
 particularity the circumstances constituting fraud . . . . Malice, intent, knowledge, and other
 conditions of a person’s mind may be alleged generally.”).

         Claims Under Predicate Violations of 18 U.S.C. §§ 1334, 1005, and 1014: UBS argues
 that the United States’ claims concerning these predicate offenses should be dismissed because the
 United States “cannot predicate” a claim on these statutes. ECF No. 23 at 3. But the plain text
 and case law interpreting each of these statutes support the application of these statutes here. There
 is no basis to conclude otherwise.

         Claims Against UBS AG: UBS argues that there is no jurisdiction or claim against UBS
 AG, see ECF No. 23 at 3, despite the fact that UBS AG was an originator of loans securitized in
 Subject Deals through its trade name, “UBS Home Finance.” Among other activities sufficient
 for jurisdictional and pleading purposes, UBS AG conducted “quality control” reviews of these
 loans and concluded that significant numbers of the loans were defective. UBS AG nevertheless
 proceeded to securitize these loans through its affiliates. See Compl. ¶¶ 35, 56, 189-197.

          The United States thanks the Court for its attention in this matter.

 Respectfully submitted,

  RICHARD P. DONOGHUE                                 BYUNG J. PAK
  UNITED STATES ATTORNEY                              UNITED STATES ATTORNEY
  EASTERN DISTRICT OF NEW YORK                        NORTHERN DISTRICT OF GEORGIA

  BY:         / S/                                    BY:     / S/

  BONNI J. PERLIN                                     ARMEN ADZHEMYAN
  MICHAEL J. CASTIGLIONE                              AUSTIN M. HALL
  RICHARD K. HAYES                                    ASSISTANT UNITED STATES ATTORNEYS
  ASSISTANT UNITED STATES ATTORNEYS                   RICHARD B. RUSSELL FEDERAL BUILDING
  271A CADMAN PLAZA EAST                              75 TED TURNER DR. SW, SUITE 600
  BROOKLYN, NY 11201-1820                             ATLANTA, GA 30303-3309
  (718) 254-7000                                      (404) 581-6000

  cc: All counsel of record (via ECF)

          3
            UBS wrongly claims that In re UBS AG Sec. Litigation, 2012 WL 4471265 (S.D.N.Y. Sept. 28,
 2012), involved the “very same scienter theory.” See ECF No. 23 at 2. That case had nothing do with
 UBS’ representations made to investors in the sale of RMBS, much less the sale of the Subject Deals, and
 the false statements made in connection with those sales.
